PER CURIAM.
The facts in this case are fully set forth in our companion opinion filed this date involving Michel and Jack Pardue. See United States v. Jack Pardue; Michel Pardue, Nos. 91-2307/2388, 983 F.2d 835. David Pardue appealed his conviction for (1) conspiracy to use interstate commerce facilities in connection with murder for hire under 18 U.S.C. § 371 (1988), engaging in or aiding and abetting interstate travel in connection with murder for hire under 18 U.S.C. § 1958(a) (1988), and use of the mails in connection with murder for hire under 18 U.S.C. § 1958(a). He claims that his conviction must be reversed because an individual cannot conspire with himself or a government agent. He urges that because the district court acquitted Michel Pardue and Jack Pardue, there was nobody with whom to conspire. We find no merit to this claim now that the judgment of acquittals for both Michel and Jack Pardue have been reversed. David Pardue also claims the district court erred in permitting evidence of David’s prior misconduct. He fur*851ther argues that his due process rights were violated by the government’s outrageous conduct.
We find no prejudicial error in the conviction of David Pardue.
JUDGMENT AFFIRMED.